DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022, has been entered.
3.	The Applicant's amendments filed on May 19, 2022, were received. Claims 1, 3-5, 19, 21 and 22 have been amended. Claims 6-18 and 20 have been cancelled. Claims 3-4 have been previously withdrawn from consideration but are rejoined in this office action. Claims 23-29 have been added as new. Therefore, Claims 1-5, 19 and 21-29 are pending in this office action.

Election/Restrictions
4.	Claims 1-5, 19 and 21-29 are allowable. The restriction requirement between species, as set forth in the Office action mailed on June 17, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species I, Sub-species I-B and I-C (Claims 3 and 4) is withdrawn.  Claims 3 and 4, directed to a species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 5. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on December 29, 2021.

Claim Rejections - 35 USC § 112
6. 	The rejection of Claims 1, 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (preAIA ), second paragraph, has been overcome based on the amendments to the Claims and the arguments presented on page 10 of the Remarks dated May 19, 2022.

Claim Rejections - 35 USC § 101
7.	The rejection of Claims 1-19 and 21-22 under 35 U.S.C. 101, has been overcome based on the amendments to the Claims and the arguments presented on pages 10-13 of the Remarks dated May 19, 2022.

Claim Rejections - 35 USC § 102
8.	The rejection of Claims 1, 2, 5, 17-19 and 21-22 under 35 U.S.C. 102(a)(1) as being anticipated by Goto (9,678,167 B2), has been overcome based on the amendments to the Claims and the arguments presented on pages 13-14 of the Remarks dated May 19, 2022.

Reasons for Allowance
9.	Claims 1-5, 19 and 21-29 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: with regard to independent Claim 1, the closest prior art, Goto (9,678,167 B2), teach a charge/discharge control apparatus programmed to control the charge or discharge of a battery, including a control apparatus which measures, estimates, calculates, determines, and updates.  The closest prior art do not teach, fairly suggest or render obvious a charge/discharge control apparatus programmed to control charge or discharge of a first battery to be charged or discharged according to a value or a range of a state of charge (SOC) included in a condition of use to be satisfied during charge or discharge, the charge/discharge control apparatus comprising: a measurer programmed to measure, on an ongoing basis, a voltage and a current of the first battery, a battery characteristic estimator programmed to estimate an estimation value of at least one inner state parameter of the first battery based on data on the voltage and current of the first battery; a condition-of-use creator programmed to calculate the value or the range from (a) deterioration information of the first battery and (b) an estimation value of at least one inner state parameter of the first battery based on the data on voltage and current of the first battery measured in charging or discharging the first battery, calculate on an ongoing basis a deterioration speed of the first battery based on the deterioration information and a new estimation value when the new estimation value is estimated, determine, on an ongoing basis, when whether or not updating the value or the range is needed based on the deterioration speed calculated on the ongoing basis and an upper limit of the deterioration speed, and update, on an ongoing basis, the value or the range based on the new estimation value and the deterioration information when the condition-of-use creator determines that an update to the value or the range is needed, wherein the deterioration information indicates a relationship between a value of the at least one inner state parameter of the first battery and the deterioration speed of the first battery; and a charge/discharge controller programmed to control a current to/from the first battery to control the charge or discharge of the first battery (1) according to the value or the range in the condition of use initially calculated and (2) according to the value or the range in the condition of use updated based on the change of the at least one inner state parameter of the first battery and the deterioration information when the condition-of-use creator determines that an update to the value or the range is needed. 
	Independent Claim 21 similarly recites a power storage system including a charge/discharge apparatus and a charge discharge controller analogous to those elements in independent Claim 1. Independent Claim 22 further recites a method of controlling charging performing the similar functions from independent Claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725